NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES R. HEFFLIN; PATTI A. HEFFLIN,             No.    18-72551

                Petitioners-Appellants,         Tax Ct. No. 7164-17L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      James R. Hefflin and Patti A. Hefflin appeal pro se from the Tax Court’s

summary judgment for the Commissioner of Internal Revenue in the Hefflins’

petition seeking review of the Internal Revenue Service Appeals Office’s

determination upholding the filing of a notice of federal tax lien. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo. Miller v. Comm’r,

310 F.3d 640, 642 (9th Cir. 2002). We affirm.

      The Tax Court properly granted summary judgment for the Commissioner

because petitioners failed to raise a genuine dispute of material fact as to whether

the IRS Appeals Office abused its discretion in determining that the notice of

federal tax lien was not erroneously filed. See 26 C.F.R. § 301.6159–1(f)(3)(i)(B)

(actions the IRS may take with regard to liability identified in an installment

agreement includes filing a notice of federal tax lien); Fargo v. Comm’r, 447 F.3d

706, 709 (9th Cir. 2006) (discussing standard of review).

      We reject as unsupported by the record the Hefflins’ contentions regarding

retaliation and violation of their due process rights.

      We do not consider the Hefflins’ contentions regarding the existence or

amount of the underlying tax liability. See Comm’r v. McCoy, 484 U.S. 3, 6

(1987) (court of appeals lacks jurisdiction to decide an issue not before the Tax

Court or to grant relief beyond the powers of the Tax Court); see also 26 U.S.C.

§ 6330(c)(2)(B) (taxpayer may challenge existence or amount of underlying tax




                                           2                                      18-72551
liability only if taxpayer did not otherwise have an opportunity to dispute such

liability), § 6330(c)(4) (taxpayer may not raise issues at a collection due process

hearing already considered at a prior hearing).

      AFFIRMED.




                                          3                                    18-72551